Case 2:16-cr-20291-NGE-EAS ECF No. 42, PageID.916 Filed 08/19/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                  Criminal Case No. 16-CR-20291
      v.
                                                Hon. Nancy G. Edmunds

ISAAC JAMES HARGROVE,

                    Defendant.
                                        /

  SECOND SUPPLEMENTAL BRIEF AND EXHIBIT IN SUPPORT OF
   ISAAC HARGROVE’S MOTION FOR COMPASSIONATE RELEASE

      Since filing Isaac Hargrove’s supplemental brief in support of compassionate

release, undersigned counsel has learned important information about Mr. Hargrove’s

access to medical care at FCI Hazelton. In addition, counsel received a letter to the

court from Mr. Hargrove, which he wishes to submit as an exhibit.

      Throughout 2019, Mr. Hargrove was evaluated to determine if he is a candidate

for surgery to address his thoracic aortic aneurysm. (2019 Medical Records at 7, 11, 33,

35, 50) In February 2020, records indicate that Mr. Hargrove was waiting for this

surgery. (2020 Medical Records at 7) in the week of August 3, 2020, Mr. Hargrove was

told by BOP staff that he had to be quarantined for surgery, although staff did not

explain exactly what surgery he would have. Then, when a medical professional



                                            1
Case 2:16-cr-20291-NGE-EAS ECF No. 42, PageID.917 Filed 08/19/20 Page 2 of 4




evaluated him, he learned that, due to the lockdown and limited access to medical care,

he cannot have the surgery without re-testing.

       Mr. Hargrove’s serious heart condition elevates the risk he will become severely

ill if he contracts COVID-19. Even without the threat of COVID-19, his aortic

aneurysm creates a significant risk of a life-threatening rupture and internal bleeding.1

The BOP’s failure to provide necessary surgery highlights Mr. Hargrove’s inability “to

provide self-care within the environment of a correctional facility.” U.S.S.G. § 1.13

application note 1(A)(ii).

       In addition to providing Mr. Hargrove with inadequate medical care, FCI

Hazelton is not performing adequate testing to understand the extent to which

COVID-19 has spread within the facility. The BOP currently reports that there are 3

staff members infected with the virus.2 Yet the BOP has not been testing many

incarcerated people. Of the 1,174 people incarcerated at FCI Hazelton, the BOP has

tested only 117—a paltry 9.9% of the population.3 There is no information about how

many staff members have been tested.

       Mr. Hargrove acknowledges the seriousness of his conduct. To the greatest

extent possible given his health conditions, Mr. Hargrove has worked toward positive


1
  Center for Disease Control, Aortic Aneurysm (Dec. 9, 2019),
https://www.cdc.gov/heartdisease/aortic_aneurysm.htm (last visited Aug. 18, 2020).
2
  Fed. Bureau of Prisons, COVID-19 Cases (Aug. 18, 2020,
https://www.bop.gov/coronavirus/ (last visited Aug. 19, 2020).
3
  Fed. Bureau of Prisons, COVID-19 Inmate Test Information (Aug. 18, 2020),
https://www.bop.gov/coronavirus/ (last visited Aug. 19, 2020).
                                           2
Case 2:16-cr-20291-NGE-EAS ECF No. 42, PageID.918 Filed 08/19/20 Page 3 of 4




change. (Ex. G, Hargrove Letter) His crimes were serious, but he did not commit a

capital offense.

                                 CONCLUSION

       Isaac Hargrove’s motion for compassionate release should be granted.

Date: August 19, 2020

                                       Respectfully Submitted,

                                       FEDERAL COMMUNITY DEFENDER

                                       s/ Colleen P. Fitzharris
                                       Attorney for Isaac Hargrove
                                       613 Abbott Street, 5th Floor
                                       Detroit, Michigan 48226
                                       313-967-5868
                                       E-mail: colleen_fitzharris@fd.org




                                         3
Case 2:16-cr-20291-NGE-EAS ECF No. 42, PageID.919 Filed 08/19/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      Counsel certifies that on the above date, the foregoing paper was filed with the

clerk of the Court using the ECF system, which will send notification to opposing

counsel.

Date: August 19, 2020

                                       Respectfully Submitted,

                                       FEDERAL COMMUNITY DEFENDER

                                       s/ Colleen P. Fitzharris
                                       Attorney for Isaac Hargrove
                                       613 Abbott Street, 5th Floor
                                       Detroit, Michigan 48226
                                       313-967-5868
                                       E-mail: colleen_fitzharris@fd.org




                                          4
